Supreme Court of Florida
                                   ____________

                                   No. SC15-1570
                                   ____________

                                     O.I.C.L.,
                                     Petitioner,

                                         vs.

        FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES,
                         Respondent.

                               [September 22, 2016]

POLSTON, J.

      O.I.C.L. seeks review of the decision of the Fourth District Court of Appeal

in O.I.C.L v. Department of Children & Families, 169 So. 3d 1244 (Fla. 4th DCA

2015), on the ground that it expressly and directly conflicts with the decision of the

First District Court of Appeal in In re Y.V., 160 So. 3d 576 (Fla. 1st DCA 2015),

and the decision of the Third District Court of Appeal in In re T.J., 59 So. 3d 1187

(Fla. 3d DCA 2011), regarding the definition of a dependent child under section

39.01(15)(e), Florida Statutes.1 However, because the individual in the case under




      1. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
review is now an adult who cannot be adjudicated a dependent child under Florida

law, we dismiss this case as moot.

                                I. BACKGROUND

      A private petition for an adjudication of dependency under sections

39.01(15)(a) and (e), Florida Statutes, was filed in the trial court on behalf of

O.I.C.L. approximately two and a half months before O.I.C.L.’s 18th birthday.

O.I.C.L., 169 So. 3d at 1246. The petition alleged that O.I.C.L.’s father abandoned

him during his mother’s pregnancy, that his mother neglected him since the age of

twelve by failing to provide him with sufficient food and clothing in Guatemala,

and that his mother forced him to leave her home in Guatemala when he turned

seventeen. See id. The petition further stated that O.I.C.L. was detained by the

federal Office of Refugee Resettlement (ORR) after illegally entering the United

States and that ORR later released him to his uncle in Palm Beach County.

      After an evidentiary hearing, the trial court denied the petition for child

dependency. The trial court ruled that O.I.C.L. did “not qualify as dependent

under section 39.01 because he left his Mother in Guatemala and he now resides

with and is cared for by his Uncle, against whom there are no allegations of

abandonment, abuse, or neglect.”

      On appeal, the Fourth District affirmed. Id. The Fourth District ruled that

the uncle qualified as a “caregiver” under section 39.01(10), Florida Statutes,


                                         -2-
because ORR (a government agency that is considered a caregiver) released

O.I.C.L. to his uncle, thereby entrusting him to his uncle’s care. Id. at 1247. The

Fourth District explained that, “[a]s there were no allegations of abandonment,

abuse, or neglect against the uncle, a presumption arose that he was indeed

‘capable of providing [both] supervision and care’ to [O.I.C.L].” Id. at 1248.

      Judge Forst dissented in the Fourth District. Although he generally agreed

with the majority’s analysis and conclusion, Judge Forst believed that the trial

court failed to adequately address whether O.I.C.L. presented a prima facie case of

child dependency under section 39.01(15)(e). Id. at 1251 (Forst, J., dissenting).

                                  II. ANALYSIS

      O.I.C.L. argues that the Fourth District failed to acknowledge section

39.01(15)(e) as a separate basis for a finding of child dependency. However, we

dismiss this case because the issue of whether O.I.C.L. is a dependent child

pursuant to section 39.01(15)(e) is moot.

      While the petition for child dependency was filed approximately two months

before O.I.C.L.’s 18th birthday, O.I.C.L. reached majority age in 2015. Now that

O.I.C.L. is over 18 years old the question of whether O.I.C.L. should be deemed a

dependent child pursuant to Florida law is no longer an issue. See Godwin v.

State, 593 So. 2d 211, 212 (Fla. 1992) (“A case is ‘moot’ when it presents no

actual controversy or when the issues have ceased to exist.”); Lund v. Dep’t of


                                        -3-
Health, 708 So. 2d 645, 646 (Fla. 1st DCA 1998) (“The general rule in Florida is

that a case on appeal becomes moot when a change in circumstances occurs before

an appellate court’s decision, thereby making it impossible for the court to provide

effectual relief.”).

       Chapter 39, Florida Statutes, entitled “Proceedings Relating to Children,”

provides no authority for a Florida court to adjudicate an adult living in Florida to

be a dependent child of the State. Section 39.001(1)(a), Florida Statutes, explains

that the purpose of chapter 39 is “[t]o provide for the care, safety, and protection of

children” and “to promote the health and well-being of all children under the

state’s care.” Section 39.01(12), Florida Statutes, further provides that “ ‘[c]hild’

or ‘youth’ means any unmarried person under the age of 18 years who has not been

emancipated by order of the court.” Moreover, section 39.01(15) clearly specifies

that a “ ‘[c]hild who is found to be dependent’ means a child.” Therefore, an

individual over the age of 18 fails to satisfy Florida’s statutory definition of a

“child” who can be adjudicated a dependent child under any of the grounds listed

in section 39.01(15).

       “[W]hen a Florida court is presented with a dependency petition, the court’s

concern should be whether the allegations made in support of an adjudication of

dependency satisfy Florida’s statutory grounds for such an adjudication, not

whether the [individual] hopes to obtain [Special Immigrant Juvenile (SIJ)] status.”


                                          -4-
In re Y.V., 160 So. 3d at 581. While “a state court’s adjudication of dependency or

other custody determination is the first step in the process of [] obtaining SIJ

status,” federal immigration law “then requires additional findings, which may

come from any judicial or administrative body.” Id. at 580 (summarizing 8 U.S.C.

§ 1101(a)(27)(J)). Federal law is clear, however, that “the ultimate decision on the

child’s immigration status remains with the federal government through the

required consent of the Secretary of Homeland Security.” Id. (relying on 8 U.S.C.

§ 1101(a)(27)(J)(iii)); see also Eddie E. v. Super. Ct. of Orange Cty., 183 Cal.

Rptr. 3d 773, 778 (Cal. Ct. App. 2015) (noting that it is the role of the federal

government, not state courts, to determine whether SIJ status is appropriate).

Recognizing that the federal government determines immigration status, section

39.5075(6), Florida Statutes (emphasis added), provides that a Florida court may

retain jurisdiction over a dependency case until the age of 22 “solely for the

purpose of allowing the continued consideration of the [SIJ status] petition and

application by federal authorities,” and only “[i]f a petition and application have

been filed and the petition and application have not been granted by the time the

child reaches 18.”

      Accordingly, the fact that obtaining a state court order of child dependency

is a first step in potentially securing SIJ status from the federal government at a

later date does not change our mootness analysis by transforming the immigration


                                         -5-
context into a collateral legal consequence. Florida courts simply cannot declare

an individual over 18 years of age to be a dependent child under current Florida

law.

       Citing Roe v. Wade, 410 U.S. 113, 125 (1973) (quoting S. Pac. Terminal

Co. v. ICC, 219 U.S. 498, 515 (1911)), the dissent claims that mootness should not

prevent this Court’s review because these types of petitions are “capable of

repetition, yet evading review.” However, petitions for adjudications of

dependency can be and are filed on behalf of children, including undocumented

children, before the children are about to turn 18 years of age. In fact, the Third

District Court of Appeal’s decision in In re B.R.C.M., 182 So. 3d 749 (Fla. 3d

DCA 2015) (pending review in this Court, SC16-179), addresses an issue that is

very similar to the issue in this case, but the Third District’s decision involves a

child who is currently less than 18 years of age. Therefore, the legal questions

raised are not likely to evade appellate review, and we cannot ignore the mootness

of this particular case.

                                III. CONCLUSION

       Because O.I.C.L. is no longer a child as defined in chapter 39 and cannot be

adjudicated a dependent child of the State of Florida pursuant to section 39.01(15),

we dismiss this case as moot.

       It is so ordered.


                                         -6-
LEWIS and QUINCE, JJ., concur.
CANADY, J., concurs in result with an opinion.
LABARGA, C.J., dissents with an opinion, in which PARIENTE and PERRY, JJ.,
concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

CANADY, J., concurring in result.

      I agree with the view that this case should be discharged because it is moot.

I would conclude that the retention of jurisdiction provided for in section

39.5075(6), Florida Statutes, does not apply when—as in this case—a private

petition has been filed.

      The full statutory context makes clear that even if the court may act on a

petition after a child has reached 18 years of age, the authority to do so extends

only to petitions filed either by the Department of Children and Families or a

community-based care provider—not to petitions filed by a private party. The

petitions referred to in section 39.5075(6), which are subject to extended

jurisdiction, must be understood to be petitions filed in accordance with section

39.5075(4), which provides: “If the child may be eligible for special immigrant

juvenile status, the department or community-based care provider shall petition the

court for an order finding that the child meets the criteria for special immigrant

juvenile status.”




                                         -7-
LABARGA, C.J., dissenting.

      Although O.I.C.L. has already reached majority age, “[i]t is well settled that

mootness does not destroy an appellate court’s jurisdiction . . . when the questions

raised are of great public importance or are likely to recur.” Del Valle v. State, 80
So. 3d 999, 1005 (Fla. 2011) (quoting Holly v. Auld, 450 So. 2d 217, 218 n.1 (Fla.

1984)). The prevalence of seventeen-year-old unaccompanied minors seeking

adjudications of dependency presents precisely the type of situation that is

“capable of repetition, yet evading review.” Roe v. Wade, 410 U.S. 113, 125

(1973) (quoting S. Pac. Terminal Co. v. ICC, 219 U.S. 498, 515 (1911)). In these

cases, if reaching majority age renders the case moot, dependency litigation will

rarely survive much beyond the trial stage, and appellate review will be effectively

denied.

      In fiscal year 2015, an estimated 39,970 unaccompanied minors were

apprehended at the border.2 Approximately 2,908 of those children were released

to sponsors in Florida.3 This number increased in fiscal year 2016, with




       2. Southwest Border Unaccompanied Alien Children (0-17 yr old)
Apprehensions, U.S. CUSTOMS & BORDER PATROL,
https://www.cbp.gov/newsroom/stats/southwest-border-unaccompanied-
children/fy-2016 (last visited July 11, 2016).
    3. Unaccompanied Children Released to Sponsors by State, OFFICE OF
REFUGEE RESETTLEMENT (August 25, 2016),

                                         -8-
approximately 4,264 unaccompanied minors released to sponsors in Florida as of

July 2016.4 One of the common types of relief sought by these children is Special

Immigrant Juvenile Status (SIJS), which allows unaccompanied minors to apply

for lawful permanent residency in the United States. As noted by the majority

opinion, “a state court’s adjudication of dependency or other custody determination

is the first step in the process of [] obtaining SIJ status.” Majority op. at 5. See

also In re Y.V., 160 So. 3d 576, 580 (Fla. 1st DCA 2015). Notably, “[s]eventeen-

year-olds are the most frequent SIJS applicants—from 1999 to 2012, the median

age has hovered between seventeen and eighteen annually, with an overall median

age of 17.4.” Lailah Hlass, States & Status: A Study of Geographical Disparities

for Immigrant Youth, 46 Colum. Hum. Rts. L. Rev. 266, 290 (2014). This appears

to be the most common age for various reasons:

      First, the average age of unaccompanied minors entering the country
      is around sixteen or seventeen, and . . . many of these youths are SIJS
      eligible. Further, for someone who has not been apprehended by the
      immigration agency, this is the age at which he may consider getting a
      driver’s license or taking college entrance tests. These events can
      trigger a realization that he is unauthorized, because he does not have
      the required identification. At this point, he may be more likely to
      seek help and get screened for eligibility. Lastly, age seventeen might
      be so common because many state laws lose jurisdiction over youths
      at age eighteen, so SIJS-eligible youths eighteen and older may not be
      able to obtain the predicate state court order and therefore never apply

http://www.acf.hhs.gov/programs/orr/programs/ucs/state-by-state-uc-placed-
sponsors.
      4. See note 2, supra.

                                         -9-
      for federal immigration protection. These hypotheses are certainly not
      exhaustive, but they are reflective of the conventional understanding
      of child advocates.

Id. at 290-91 (footnotes omitted).

      The Fourth District recognized that dependency petitions filed on behalf of

unaccompanied minors have become increasingly common, observing that:

      These types of petitions . . . routinely share the following common
      elements: the child is about to turn eighteen years old; the Department
      of Children and Families (“DCF”) neither supports nor opposes the
      child’s petition; the child agrees not to seek any services from the State;
      one or more of the child’s parents sign consent forms agreeing to entry
      of a dependency order; no testimony is presented to the court opposing
      the petition; and, DCF files no briefs in any subsequent appeal. As
      courts are likely to continue encountering more of these cases in the
      future, we believe some guidance on the proper handling of these cases
      is required.

O.I.C.L. v. Dep’t of Children & Families, 169 So. 3d 1244, 1247 (Fla. 4th DCA

2015).

      The frequency with which such dependency petitions are filed, and the

failure of trial courts to make adequate factual findings—as occurred in this case—

create a situation in which improper denials are likely to recur. Yet, with

unaccompanied minors customarily filing petitions within a year or two of

reaching eighteen, these cases are likely to evade review. Here, we have

recognized that the Fourth District’s conclusion conflicts with the decisions of the

First District in In re Y.V. and the Third District in In re T.J. Accordingly, I would




                                        - 10 -
address the question of law at issue and provide guidance on the proper handling of

these cases.

      What is more, I would not dismiss this case as moot because it is clear that

the federal and state statutory schemes, which provide a pathway for

unaccompanied minors to obtain lawful permanent residency via SIJS, allow for

retention of jurisdiction. Although chapter 39 specifies that only a child may be

found dependent, O.I.C.L. was a child at the time the dependency petition was

filed and an appropriate adjudication by the trial court could have resulted in the

retention of jurisdiction over his dependency case.

      The concurring in result opinion asserts that the retention of jurisdiction

provided for in section 39.5075(6) does not apply when a private petition has been

filed. This assertion confuses the statutory schemes laid out in title 8 U.S.C. §

1101(a)(27)(J), and section 39.5075, Florida Statutes. A private petition for an

adjudication of dependency—like the one filed in this case—petitions a state court

for a determination of dependency in the same manner as a petition filed by DCF

or a community-based care provider. Dependency proceedings are commenced

when a petition alleging dependency is filed, and “[a]ll proceedings seeking an

adjudication that a child is dependent shall be initiated by the filing of a petition by

an attorney for the department, or any other person who has knowledge of the facts

alleged or is informed of them and believes that they are true.” § 39.501(1), Fla.


                                         - 11 -
Stat. (emphasis added). See also Fla. R. Juv. P. 8.201(a)(2). It is only after a

determination of dependency by the state court and a determination of eligibility

for SIJS that “the department or community-based care provider shall petition the

court for an order finding that the child meets the criteria for [SIJS].”

§ 39.5075(4), Fla. Stat. Thereafter, “the department or community-based care

provider shall . . . file a petition for [SIJS] and the application for adjustment of

status to the appropriate federal authorities on behalf of the child.” § 39.5075(5),

Fla. Stat. Additionally, the court may retain jurisdiction over a child’s dependency

case until the child’s twenty-second birthday pending the disposition of the SIJS

petition and application by federal immigration authorities. § 39.5075(6), Fla. Stat.

      Accordingly, the fact that a private petition for adjudication of dependency

was filed on behalf of O.I.C.L. is not dispositive of whether the state court may

retain jurisdiction over his dependency case for the purpose of obtaining SIJS. The

determining factor regarding retention of jurisdiction is whether the petition for

SIJS and the application for adjustment of status were filed before he reached

eighteen. For this reason, it is imperative to consider whether the trial court made

an appropriate determination of dependency that would have qualified O.I.C.L. for

SIJS before his eighteenth birthday.




                                         - 12 -
                                 BACKGROUND

      At the time this case arose, seventeen-year-old O.I.C.L. resided with his

uncle who provided him with supervision and care on a voluntary basis.

Nonetheless, a private petition for dependency was filed on behalf of O.I.C.L.

alleging that he was dependent under sections 39.01(15)(a) and 39.01(15)(e)

because he had “been abandoned . . . by [his] parent or parents or legal

custodians,” and had “no parent or legal custodians capable of providing

supervision and care.” O.I.C.L., 169 So. 3d at 1246. The petition asserted that

O.I.C.L.’s father abandoned him before his birth, that his mother neglected him

since he was twelve years old, and that his mother was unable to provide support

as of the time he turned seventeen years old and forced him to leave the home.

The trial court conducted a brief evidentiary hearing during which O.I.C.L.

testified about these circumstances. DCF did not appear in the trial court

proceeding or on appeal before the Fourth District, and O.I.C.L.’s allegations and

testimony were not contested.

      After the evidentiary hearing, the trial court entered a final order denying the

petition for dependency. The trial court found that the O.I.C.L. had been living

with his uncle since being released to him by ORR.5 Consequently, the trial court



       5. Notably, while the petition alleged and the trial court found that ORR
released O.I.C.L. to the care and custody of his uncle, Rigoberto Castro Lopez, the

                                        - 13 -
reasoned that O.I.C.L. was not dependent because he was cared for by a “ready,

willing, and able relative” against whom there were no allegations of

abandonment, abuse, or neglect.

      On appeal, the Fourth District affirmed the denial of the petition. As noted

by the majority opinion, the Fourth District explained that O.I.C.L. was released by

ORR to his uncle, who qualified as a caregiver pursuant to section 39.01(10),

Florida Statutes. Thus, the Fourth District concluded: “As there were no

allegations of abandonment, abuse, or neglect against the uncle, a presumption

arose that he was indeed ‘capable of providing [both] supervision and care’ to the

Child.” Id. at 1248.

      This Court subsequently granted review of the Fourth District’s decision

based on express and direct conflict with In re Y.V. and In re T.J.

                                    CONFLICT

      In In re Y.V., the First District reversed the dismissal of a private petition for

dependency filed on behalf of an unaccompanied minor who was being cared for

by his uncle in Florida. 160 So. 3d at 577. The petition alleged that Y.V. was a

dependent child pursuant to sections 39.01(15)(a) and 39.01(15)(e) because he was

abused and abandoned by his parents in Honduras and had no parent or legal



record before this Court identifies O.I.C.L.’s sponsor as Mario Lopez Castro, his
first cousin.

                                        - 14 -
custodian capable of providing supervision and care. Id. Yet the trial court

dismissed the petition without a hearing. Id. at 578. In reversing the trial court’s

decision, the district court reasoned that section 39.01(15) establishes seven

independent grounds for adjudicating a child dependent and that the petition

alleged sufficient facts. Id. Thus, the First District concluded that even though

Y.V. had locatable, living parents in his country of origin and was being

voluntarily cared for by an adult relative in Florida, the petition established a prima

facie case for dependency. Id. at 579. Thus, the district court remanded the case

for further proceedings. Id. at 581.

      Similarly, in In re T.J., the Third District reversed the summary denial of a

private petition for dependency filed on behalf of an unaccompanied minor who

was being voluntarily cared for by an aunt in Florida after her mother’s death. 59
So. 3d at 1189. The petition alleged that T.J.’s father left her mother when the

child was an infant, and the father’s whereabouts were unknown at the time the

petition was filed. Id. The Third District determined that the petition established a

prima facie case for dependency under section 39.01(15)(e) based on allegations

that T.J.’s mother was deceased, her father had not been located after a diligent

search, and her aunt did not have any judicially conferred status as a custodian or

guardian. Id. at 1190. Accordingly, the district court remanded the case for further

proceedings. Id. at 1194.


                                        - 15 -
      It is apparent from these cases that there is conflict regarding whether a

district court is required to remand a case where the trial court failed to make

adequate factual findings relating to each ground for dependency for which

sufficient facts were alleged in the dependency petition. Accordingly, I would

resolve the conflict presented here.

                                  ANALYSIS

      Section 39.01(15), Florida Statutes, provides seven independent grounds

upon which a child may be adjudicated dependent. See § 39.01(15), Fla. Stat. See

also In re Y.V., 160 So. 3d at 578. Florida Rule of Juvenile Procedure 8.310(a)(1)

requires that a dependency petition “allege sufficient facts showing the child to be

dependent based upon applicable law.” “[W]hen a Florida court is presented with

a dependency petition, the court’s concern should be whether the allegations made

in support of an adjudication of dependency satisfy Florida’s statutory grounds for

such an adjudication, not whether the juvenile hopes to obtain SIJ status.” In re

Y.V., 160 So. 3d at 581. Moreover, “[i]f federal law grants a right to alien children

to regularize their immigration status by first obtaining a state court adjudication of

dependency, then there is no basis for failing to declare a child dependent so long

as he or she meets the statutory criteria for dependency.” F.L.M. v. Dep’t of

Children & Families, 912 So. 2d 1264, 1269 (Fla. 4th DCA 2005). Thus, when a

petition establishes a prima facie case for dependency, it is the role of the trial


                                         - 16 -
judge to “act as the fact-finder, make decisions to accept or reject testimony, and

then make its ruling.” O.I.C.L., 169 So. 3d at 1253 (Forst, J., dissenting).

      Accordingly, when a petition alleges sufficient facts for dependency under

any of the seven statutory grounds, the trial court must make factual findings as to

each separate ground in order to properly determine whether a child is dependent.

In this case, O.I.C.L.’s petition alleged facts presenting a prima facie case for

dependency under section 39.01(15)(a) and the trial court appropriately considered

whether O.I.C.L. was abandoned, abused, or neglected. The trial court found that

O.I.C.L.’s uncle qualified as a caregiver and that there was no evidence that

O.I.C.L. was abandoned, abused, or neglected by his caregiver. However, the trial

court failed to address O.I.C.L.’s dependency under section 39.01(15)(e), despite

the petition alleging sufficient facts.

      To properly determine O.I.C.L.’s dependency under section 39.01(15)(e),

the trial court must examine whether he had a parent or legal custodian capable of

providing supervision and care. As evidenced by the petition and O.I.C.L.’s

testimony, his father was unknown, his mother was unable to provide him with

basic necessities and support, and he was forced to leave the home.6 The trial court



      6. See C.D. v. Dep’t of Children & Families, 816 So. 2d 1229, 1230 (Fla.
5th DCA 2002) (in which a child was found dependent pursuant to section
39.01(15)(e) because the mother was financially unable to provide basic
necessities, such as food and water).


                                          - 17 -
failed to inquire further about the mother’s capability of providing supervision and

care in light of these allegations and, despite the Fourth District’s assumption,

there was no evidence that the mother granted permission for O.I.C.L. to reside

with his uncle. Furthermore, the trial court made no findings about whether the

uncle was O.I.C.L.’s legal custodian which, pursuant to section 39.01(34), entails a

legal status that is determined by a court. “[T]herefore the uncle’s care for the

Child would not automatically rule out a finding of dependency under section

39.01(15)(e).” O.I.C.L., 169 So. 3d at 1252 (Forst, J., dissenting). Although the

uncle qualified as a caregiver and provided O.I.C.L. with supervision and care,

these facts alone do not create a presumption that O.I.C.L. had a parent or legal

custodian capable of providing supervision and care.

      The trial court in this case did not apply the correct law when it failed to

make any factual findings about whether O.I.C.L. had a parent or legal custodian

capable of providing supervision and care. Moreover, the trial court ruling is not

supported by competent substantial evidence because the testimony from O.I.C.L.

and his uncle did not establish that O.I.C.L. had a parent or legal custodian capable

of providing supervision and care. Thus, the trial court’s denial of the dependency

petition with regard to section 39.01(15)(e) cannot be sustained. See C.A. v. Dep’t

of Children and Families, 958 So. 2d 554, 557 (Fla. 4th DCA (2007)) (“A court’s

final ruling of dependency . . . will be sustained on review if the court applied the


                                        - 18 -
correct law and its ruling is supported by competent substantial evidence in the

record. . . . reversal is required where the evidence is legally insufficient to sustain

the findings of the trial court.”). See also C.R. v. Dep’t of Children & Family

Servs., 53 So. 3d 240, 242 (Fla. 3d DCA 2010); G.C. v. Dep’t of Children &

Families, 791 So. 2d 17, 19 (Fla. 5th DCA 2001). Accordingly, the Fourth District

should have remanded this case for further proceedings.

      The conflict of decisions presented here and the apparent need for guidance

in the lower courts merit a suitable resolution by this Court. Accordingly, I dissent

from the majority’s opinion that this case is moot, and would quash the Fourth

District’s decision and remand this case for an adequate evidentiary hearing.

PARIENTE and PERRY, JJ., concur.

Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      Fourth District - Case No. 4D15-53

      (Palm Beach County)

Jan Peter Weiss and Liah Shitomi Frazier, West Palm Beach, Florida,

      for Petitioner

Stephanie Christina Zimmerman, Deputy Director & Statewide Director of
Appeals, Children’s Legal Services, Bradenton, Florida,

      for Respondent

Bernard Pines Perlmutter of The University of Miami School of Law Children &
Youth Law Clinic, Coral Gables, Florida,

                                         - 19 -
      for Amici Curiae The University of Miami School of Law Children & Youth
      Law Clinic, Health Rights Clinic, and Immigration Clinic

Stephanie Lauren Varela, Julissa Rodriguez, Elliot H. Scherker, Katherine Marie
Clemente, and Joshua Eli Truppman of Greenberg Traurig, P.A., Miami, Florida;
and Robin L. Rosenberg, Tampa, Florida,

      for Amicus Curiae Florida’s Children First

Paolo Giuseppe Annino and Brandon Ray Smoot, Tallahassee, Florida,

      for Amicus Curiae Florida State University College of Law Public Interest
      Law Center

Larry Scott Rifkin, Jacqueline Villalba of Rifkin & Fox-Isicoff, P.A., Miami,
Florida; and Edward Maurice Mullins of Astigarraga Davis Mullins & Grossman
P.A., Miami, Florida,

      for Amici Curiae The International Law Section of The Florida Bar and The
      Public Interest Law Section of The Florida Bar

Jennifer Lissette Anzardo, Miami, Florida,

      for Amicus Curiae Americans for Immigrant Justice




                                      - 20 -